Citation Nr: 0830663	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1961 and from March 1961 to March 1967.  The veteran 
passed away in April 2003, and the appellant is the remarried 
widow of the veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1. The appellant and the veteran were married in July 1982.

2. The appellant's marriage to the veteran was terminated by 
his death in April 2003, and the appellant was subsequently 
awarded DIC benefits.

3. The appellant remarried in September 2005 and has been 
married to the same spouse ever since.

4. At the time of her remarriage, the appellant was 55 years 
old.

5. The appellant's DIC benefits were terminated at the time 
of her remarriage.


CONCLUSION OF LAW

The appellant is not eligible for VA DIC benefits as the 
remarried widow of a veteran as a matter of law.  38 U.S.C.A. 
§ 103 (West 2002); 38 C.F.R. §§ 3.50, 3.55 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in July 1982.  The 
veteran died in April 2003.  The appellant subsequently 
received DIC benefits beginning in April 2003, which were 
terminated upon her remarriage in September 2005.  At the 
time of her remarriage, the appellant was 55 years old.  The 
appellant is still currently married to the same spouse.

The appellant is claiming that her DIC benefits should be 
restored since she has reached the age of 57.  The appellant 
bases her claim on the amendment to Title 38 of the United 
States Code, effective January 1, 2004, which states that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of benefits specified in 
paragraph (5) to such person as the surviving spouse of the 
veteran.  38 U.S.C.A. § 103(d)(2)(B).  These benefits include 
the dependency and indemnity compensation previously received 
by the appellant herein.  Id. at (d)(5)(A).

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A.  
§ 103(d); 38 C.F.R. § 3.55.  Recent legislation has carved 
out some limited exceptions, providing for specific benefits 
to certain surviving spouses whose remarriages are still 
intact.  

In the Veterans Benefits Act of 2002, retention of CHAMPVA 
benefits was authorized for surviving spouses who remarried 
after the age of 55.  Pub. L. 107-330, § 101(a), 116 Stat. 
2820 (2002) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  The 
following year, legislation was enacted, permitting surviving 
spouses who remarried after the age of 57 to retain 
additional VA benefits, such as DIC and dependents' 
educational assistance.  Veterans Benefits Act of 2003, Pub. 
L. 108-123, § 101(a), 117 Stat. 2651 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).
Thus, the law as it stands currently authorizes DIC benefits 
for surviving spouses who are currently remarried, but only 
if they remarried after the age of 57.  

The Board is unaware of the reasons for the selection of this 
age as the cutoff; indeed, examination of the legislative 
history discloses that 55 years was the age originally 
proposed.  However, that is not the version of the bill that 
passed, and the Board's function is to apply the law, as it 
stands, to the facts of a particular case.  The legislative 
history is only important if the law is ambiguous on some 
point; here, the law clearly authorizes benefits only with 
the stated age limitations.

In this case, it is clear that the appellant was under the 
age of 57 when she remarried.  The appellant has not tried to 
claim otherwise.  Therefore, this amendment is not applicable 
to her.  The amendment clearly and unambiguously states that 
the remarriage must take place after age 57.

The Board acknowledges the physical and emotional pain 
suffered by the appellant when she lost her first husband.  
Unfortunately, the Board has no option but to decide this 
case in accordance with the applicable law.  Thus, the 
appellant's claim must be denied.  The Board may not grant a 
benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, is unable to find a legal basis for 
restoration of DIC benefits.

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The appellant is encouraged, however, to keep 
abreast of any future changes to this law, and she should 
reopen her claim if the law changes to allow DIC in her 
circumstances.

As a general rule, VA has a duty to assist a claimant in 
developing the facts pertinent to her claim, and to notify 
her of the evidence necessary to complete an application for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  However, for the 
reasons detailed above, the Board concludes that the 
appellant's claim must be denied as a matter of law.  In 
VAOPGCPREC 5-2004, VA's Office of General Counsel held that 
the law does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that neither the duty to assist nor the duty to 
notify is applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


